GRONER, Associate Justice.
This case was submitted with Nos. 6626, Davis Trust Company, Trustee, et al. v. Cary A. Hardee, Receiver of the Federal-American National Bank and Trust Company, et al., 66 App.D.C. 168, 85 F.(2d) 571, and 6620, W. Bertrand Acker et al. v. Norman R. Hamilton, Receiver of the District National Bank, et al., 66 App.D.C. 171, 85 F.(2d) 574,
Appellant in this case was a stockholder in Federal-American National Bank & Trust Company and was sued by the receiver on an assessment made by the Comptroller of the Currency on stock owned by her. In defending the action she assigned the same reasons urged in behalf of the other stockholders of that bank in the equity suit of Davis Trust Company, Trustee, et al. v. Cary A. Hardee, Receiver of the Federal-American National Bank and Trust Company, et al. (No. 6626), in which they sought an injunction to restrain the receiver from enforcing collection of assessments. We ruled adversely to the stockholders in the Davis Case on all the questions which are urged here, and it would serve no useful purpose to repeat here what was said there.
From an inspection of the whole record, we are of opinion that nothing is shown to defeat the action of the receiver.
Affirmed.